Citation Nr: 0824852	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  07-05 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertensive 
vascular disease.

3.  Entitlement to service connection for a right ankle 
disability.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to June 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

The veteran's claims file was subsequently transferred to the 
jurisdiction of the RO in Boston, Massachusetts.

The veteran did not appeal the RO's determinations with 
regard to the left ankle condition, vertigo, and the left 
knee disability, as indicated from his June 2006 Notice of 
Disagreement and February 2007 VA Form 9.

The issue of entitlement to service connection for a right 
ankle disability is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


FINDINGS OF FACT

1.  The veteran's clinical signs and manifestations of PTSD 
result in social and industrial impairment with reduced 
reliability and productivity due to insomnia, nightmares, 
fears, anger, irritability, tearfulness, anhedonia, 
fatigability, flashbacks (on a daily basis), problems with 
memory and concentration, ideas of reference, hypervigilance, 
anxiety, depressed mood, social avoidance, and an exaggerated 
startle response.  There is no evidence of delusional 
ideations, suicidal or homicidal ideations, hallucinatory 
perceptions, or obsessive-compulsive tendencies.  

2.  There is competent medical evidence linking the veteran's 
hypertensive vascular disease to service.

3.  There is competent medical evidence linking the veteran's 
tinnitus to service. 


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial 50 rating percent 
for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2007).

2.  Hypertensive vascular disease was incurred in or 
aggravated by service; and may be presumed to have been 
incurred therein.  38 U.S.C.A.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).

3.  Tinnitus was incurred in or aggravated by service; and 
may be presumed to have been incurred therein.  38 U.S.C.A.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Under 38 U.S.C.A. § 5103, upon receiving a complete or 
substantially complete application for benefits, VA must 
notify the claimant of the information and medical or lay 
evidence not of record that is necessary to substantiate the 
claim, which information and evidence VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  See 38 C.F.R. § 3.159(b), as amended by 73 Fed. 
Reg. 23353-23356 (2008) (to be codified at 38 C.F.R. 
§ 3.159(b)(1), and applicable to all claims for benefits 
pending before VA on or filed after May 20, 2008).  Moreover, 
VA must also provide the statutory notice of information and 
evidence needed to substantiate a claim, including 
generalized notice as to the disability rating and effective 
date elements of a service connection claim, before it awards 
service connection, an initial disability rating, and an 
effective date in a decision issued after the enactment of 
the VCAA.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
Dingess v. Nicholson, 19 Vet. App. 273 (2006).  With respect 
to the PTSD claim, the veteran received initial VCAA notice 
in November 2005 and subsequent development notices in March 
and August of 2006, which essentially satisfied the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).

That notwithstanding, it is well to observe that service 
connection for PTSD has been established and an initial 
rating for such conditions has been assigned.  The veteran 
has been awarded the benefits sought, and his claim has been 
substantiated.  As such, the veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of this claim.  Dunlap v. Nicholson, 21 Vet. App. 
at 119 (citing Dingess v. Nicholson, 19 Vet. App. at 491).  
Thus, the purpose for which such notice was intended has been 
fulfilled, and section 5103(a) notice is no longer required 
as to this claim.  See Dingess, 19 Vet. App. at 490-491.

Similarly, during the pendency of this appeal, regulatory 
changes amended 38 C.F.R. § 3.159(b), which provide that VA 
has no duty provide section 5103 notice upon the receipt of a 
Notice of Disagreement.  38 C.F.R. § 3.159(b), as amended by 
73 Fed. Reg. 23353-23356 (2008) (to be codified at 38 C.F.R. 
§ 3.159(b)(3) and applicable to all claims for benefits 
pending before VA on or filed after May 20, 2008).  In this 
context, after awarding the veteran service connection for 
his PTSD and assigning an initial disability rating for this 
condition, the veteran filed a notice of disagreement 
contesting the initial rating determination.  The RO 
furnished the veteran a statement of the case that addressed 
the initial rating assigned including notice of the criteria 
for a higher rating for this condition, and provided the 
veteran with further opportunity to identify and submit 
additional information and/or argument, which the veteran has 
done by perfecting his appeal.  See 38 U.S.C.A. §§ 5104(a), 
7105, 5103A.  Therefore, under these circumstances, VA also 
fulfilled its obligation to advise and assist the veteran 
throughout the remainder of the administrative appeals 
process, and similarly accorded the veteran and his 
representative a fair opportunity to prosecute the current 
appeal as to the PTSD issue.  See Dunlap and Dingess, both 
supra.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the PTSD issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes private medical records and 
statements from the veteran addressing the severity of his 
service connected disabilities.  The veteran has not 
indicated he has any further evidence to submit to VA, or 
which VA needs to obtain.  There is no indication there 
exists any additional evidence that has a bearing on this 
case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal of this issue.  All pertinent due 
process requirements have been met.  See 38 C.F.R. § 3.103.

In this decision the Board grants entitlement to service 
connection for hypertension and tinnitus, a determination 
that constitute a complete grant of that benefit sought on 
appeal.  As such, the Board determines that no further action 
is required to comply with the VCAA and the implementing 
regulations as regards the issues of hypertension and 
tinnitus.

II.  Initial Rating for PTSD

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  If there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.

The Board observes that this is an initial rating case and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  See 
Fenderson v. West, 12 Vet App 119, 126 (1999).

Diagnostic Code 9411, which is governed by the General Rating 
Formula for Mental Disorders set forth in 38 C.F.R. § 4.130, 
provides that:

A 30 percent disability rating for PTSD is warranted 
when the veteran exhibits occupational and social 
impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, and mild memory 
loss (such as forgetting names, directions, recent 
events).

38 C.F.R. § 4.130.

A 50 percent disability rating for PTSD is warranted 
when the veteran exhibits occupational and social 
impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining 
effective work and social relationships.

Id.

A 70 percent disability rating for PTSD is warranted 
when the veteran exhibits occupational and social 
impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

Id.

Global Assessment of Functioning (GAF) scores are a scale 
rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the DSM-IV, for rating purposes].  Scores ranging from 31 
to 40 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed, avoids friends, neglects family, and is 
unable to work).

The evidence of record shows that during a January 2006 VA 
examination, the examiner related that the veteran was 
diagnosed with "passive aggressive reaction" while in 
service.  The veteran told the examiner that a ship collision 
with U.S.S. Mount Baker, and the Apnok was a traumatic 
experience for him.  And, that twenty people died from the 
collision.  The veteran reported a history of being anxious 
and moody.  The veteran told the examiner that he still has 
flashbacks about the incident.  He also suffers from 
insomnia.  The veteran on occasion drinks (sometimes to 
forget the incident).  The veteran denied any suicidal 
attempts, but does admit he has had ideation in the past. 

The veteran's subjective complaints consisted of depression, 
which he rated as a 6/10.  He has to fight off thoughts of 
harming himself.  He suffers from insomnia, nightmares, 
fears, anger, irritability, tearfulness, anhedonia, 
fatigability, flashbacks (on a daily basis), problems with 
memory and concentration, ideas of reference, hypervigilance, 
and an exaggerated startle response.  Sometimes the veteran 
believes that someone is behind him.  He is startled easily 
with any noise.  He denies panic attacks, but admits to a 
decreased libido.  He denies episodes of disorientation or 
weight change.  

Upon mental status examination, the veteran presented as 
polite, cooperative and mild mannered.  He was casually 
dressed.  His mood was dysphoric.  The veteran was anxious 
and moody.  He suffered from sleep disturbances characterized 
by restless sleep and episodic nightmares.  He prefers to be 
alone and lives a rather restrictive lifestyle.  There was no 
indication of psychosis or bizarre thoughts with no present 
suicidal ideation or plan.  There were no noted gross motor 
abnormalities.  The examiner noted that he was anxious and 
depressed during the examination.  There was no evidence of a 
thought disorder, delusion, hallucinations, or suicidal or 
homicidal ideation.

Per the criteria outlined in the Fourth Edition of the 
Diagnostic and Statistical Manual of Mental Disorders, the 
examiner diagnosed the veteran with PTSD and depressive 
disorder.  The examiner assigned GAF scores of 30 and 45.

A December 2005 VA treatment record revealed that the veteran 
suffered from nightmares, he was guarded and easily startled, 
and was detached from others.  The veteran drank four or more 
times a week and felt depressed with feelings of 
hopelessness.  The veteran had little interest in doing 
activities.  No GAF score was assigned.  A February 2006 VA 
treatment record reflects that the veteran suffered from mood 
irritability, diminished drive and sleep disturbance, 
nightmares, and apprehension.  There was no psychosis, 
suicidal or homicidal ideation or plan.

The Board finds that, after resolving all reasonable doubt in 
the veteran's favor, his disability picture more nearly 
approximates the criteria for a 50 percent evaluation.  The 
probative medical evidence, including VA treatment reports 
and the January 2006 VA examination, which demonstrates that 
the veteran's PTSD is manifested by insomnia, nightmares, 
fears, anger, irritability, tearfulness, anhedonia, 
fatigability, flashbacks (on a daily basis), problems with 
memory and concentration, ideas of reference, hypervigilance, 
anxiety, depressed mood, social avoidance, and an exaggerated 
startle response.

A higher rating of 70 percent is not warranted.  Although the 
veteran is unemployed and has GAF scores of 30 and 45, the 
veteran is retired due pain, arthritis, difficulty with his 
blood pressure and feelings of tiredness, as evidenced by the 
January 2006 VA examination.  Thus, any occupational 
deficiencies appear to be primarily attributed to arthritis 
and pain.  This is supported by the fact that the veteran 
worked in construction and labor for approximately 37 years 
prior to retirement.  More significantly, the evidence of 
record does not indicate any evidence of depersonalization, 
preoccupations, obsessions, and suicidal or homicidal 
ideation.  Specifically, the examiner reported that there was 
no evidence of a though disorder, delusions, hallucinations, 
and suicidal or homicidal ideation.

The veteran is entitled to the "benefit of the doubt" when 
there is an approximate balance of positive and negative 
evidence (i.e. where the evidence supports the claim or is in 
relative equipoise, the appellant prevails).  38 U.S.C.A. 
5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
The Board finds that the record is in relative equipoise as 
to the symptoms that equal or more nearly approximate the 
criteria for a 50 percent evaluation.  See Fenderson, 12 Vet. 
App. at 125-26. 

In summary, for the reasons and bases expressed above, the 
Board concludes that a 50 percent rating is warranted for 
PTSD.

III.  Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). 
 
Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 
 
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 
 
Also, certain chronic diseases including organic neurological 
disorders may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. §§ 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

a.  Hypertensive Vascular Disease

Service medical records show no complaint, treatment, or 
diagnosis of hypertension.  An August 1956 Report of Medical 
History, however, reflects that the veteran reported having 
high blood pressure at 180/110.  A June 1955 separation 
examination shows that the veteran's blood pressure was 
140/186.

VA treatment records reflect that the veteran received 
treatment for hypertension, which was controlled with 
medication.  The most recent diastolic readings were under 
100.  Private treatment records dated in February 2002 
reflect that the veteran's blood pressure was 120/180.  The 
physician rendered a diagnosis of hypertension.

The veteran submitted a private opinion from his physician, 
Dr. E.B., in December 2005.  Dr. E.B. stated in pertinent 
part: "the [veteran] as been my patient since 1987..... He 
also has chronic symptoms of anxiety and depression related 
to his military service, which I believe exacerbates his 
hypertension."

The veteran underwent a VA examination in January 2006.  The 
veteran told the examiner that his hypertension started when 
he was in the military.  He further told the examiner that he 
worked at Springfield Armory plant for a year after the 
military.  He then worked at a warehouse for eight years; the 
plant closed down.  He retired in 1992.  The examiner noted 
that a military medical progress note dated in August 1956 
reflects that the veteran's blood pressure was 180/100.  The 
examiner diagnosed hypertension.  The examiner further 
stated:  "I opine that the patient's hypertension [was] 
stable on blood pressure medications and it [was] due to the 
military.  The problem started in the military."  The 
examiner's rational was primarily premised on the military 
medical progress note dated in August 1956.

In sum, the January 2006 VA examiner's opinion combined with 
Dr. E.B's evaluation supports the contention that the 
veteran's hypertension is related to service. 

Taken as a whole, the Board finds that the evidence of record 
supports the conclusion that the veteran incurred 
hypertension as a result of service.  Accordingly, the 
veteran's claim for service connection for hypertension is 
granted.

b.  Tinnitus

Service medical records show no complaint, treatment, or 
diagnosis of this claimed condition.

The veteran testified that his in-service noise exposure 
included loading ammunition into a five inch gun and noise 
from a collision between USS Mount Baker and a South Korean 
frigate Apnok.  He was also exposed to loud noise when 
pontoons were dragged from below deck to the top of the ship, 
as indicated July 2008 informal hearing presentation.

Private treatment records from Dr. E.B. reflect that the 
veteran complained of vertigo, but denied tinnitus in March 
2004.  However, a private opinion from Dr. E.B., in December 
2005, stated in pertinent part that:  "[the veteran] has 
been my patient since 1987.  He has chronic tinnitus and 
vertigo which date back to his service in the military he 
loaded ammunition into a five inch gun, and was exposed to 
loud noise and concussion."

The veteran was supposed to undergo a VA audiological 
examination in January 2006, the record reflects that the 
audio examination was cancelled by MAS because of incorrect 
jurisdiction.

The Board notes that the Court has determined that, for 
tinnitus, a veteran is competent to present evidence of 
continuity of symptomatology. See Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002); see also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994) (a veteran is competent to report that 
on which he or she has personal knowledge).  

Combining the credible testimony of the veteran and his noise 
exposure in service with the private opinion of Dr. E.B., the 
balance of positive and negative evidence is at the very 
least in relative equipoise as to whether the veteran's 
tinnitus was incurred in service.  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  The 
veteran, however, is entitled to the "benefit of the doubt" 
when there is an approximate balance of positive and negative 
evidence (i.e. where the evidence supports the claim or is in 
relative equipoise, the veteran prevails).  38 U.S.C.A. 5107 
(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  In 
resolving all reasonable doubt in the veteran's favor, the 
benefit on appeal is granted.


ORDER

Entitlement to an initial disability rating of 50 percent for 
PTSD is granted, subject to the provisions governing the 
award of monetary benefits. 

Entitlement to service connection for hypertensive vascular 
disease is granted, subject to the provisions governing the 
award of monetary benefits. 

Entitlement to service connection for tinnitus is granted, 
subject to the provisions governing the award of monetary 
benefits. 


REMAND

Service medical records show treatment for a right ankle 
sprain in April 1952.  The veteran twisted his ankle while 
playing football.  The physician diagnosed sprain of the 
lateral collateral ligament.  The veteran was returned to 
duty in April 1952.  The June 1955 separation examination 
noted the sprain.

The January 2006 VA examination revealed mild degenerative 
changes with osseous fragments in his right ankle probably 
due to old trauma.  The examiner noted that the veteran 
suffered from a left ankle sprain while playing football in 
the military.  Service medical records, however, reflect that 
the veteran actually injured his right ankle during football.  
There was tenderness of the lateral collateral ligament and 
lateral malleous of ankle at that time.  The examiner noted 
that the right ankle was tender. 

The examiner stated: "I opine that the patient has weekly 
pain in left foot due to plantar fasciitis which is at least 
as likely as not (50%) due to the military.  This problem is 
due to persistent pain inflammation of foot fascia from doing 
jogging, running exercises in the military; it is partly due 
to predisposition of foot to have this problem."  The 
examiner offered no opinion as to the "etiology" of the 
right ankle condition despite the fact that a request was 
made for the examination of the veteran's bilateral ankles.  

Additionally, the veteran also asserts that his ankle 
disability is secondary to his Paget's disease, as indicated 
by the July 2008 informal hearing presentation.  And, 
requests that the examiner opine as to "whether the 
periosteal reactions, bony spurs and calcium deposits found 
in service are indicative of the veteran's current condition 
of Paget's disease, or another condition that persists to 
this day and causes the pain and tenderness of the right 
ankle."  Therefore, a remand must be undertaken to obtain an 
opinion. 


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the 
veteran's claims folder to be reviewed by 
a VA physician (if, and only if, that VA 
physician deems it necessary, should the 
veteran be afforded another VA 
examination, to determine the nature and 
etiology of the veteran's claimed right 
ankle disability).  The veteran's claims 
file should be made available to the 
examiner, and the examiner is requested 
to review the entire claims file in 
conjunction with the examination.  All 
tests and studies deemed necessary by the 
examiner should be performed.  Based on a 
review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to offer an opinion 
as to the following:

(a).  Does the veteran have a right ankle 
disability?

(b).  If so, is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the right ankle 
condition had its onset during the 
veteran's period of service; or was 
otherwise caused by any incident that 
occurred during service?

(c).  Does the veteran have Paget's 
disease?

(d)  If the examiner finds that the 
veteran has developed Paget's disease, 
was any currently diagnosed Paget's 
disease caused or aggravated by any 
currently diagnosed right ankle 
disability?

(e)  Did Paget's disease exist prior to 
the veteran's period of service?  If so, 
state (if possible) the approximate date 
of onset such disorder.

(f).  If the examiner finds that Paget's 
disease preexisted the veteran's period 
of service, did such disorder increase 
the right ankle disability during 
service?  In answering this question, the 
examiner is asked to specify whether was 
there a permanent worsening of the 
underlying pathology of such disorder, as 
opposed to a temporary flare-up of 
symptoms.  If the examiner finds that 
there was a permanent worsening of the 
underlying pathology, was such a 
worsening due to the natural progress of 
the disorder?

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate such a finding.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached, in a legible report.

The examiner should outline the rationale 
for any opinion expressed.  If any 
requested medical opinion cannot be 
given, the examiner should state the 
reason why.

3.  After the requested development has 
been completed, and after undertaking any 
other development deemed appropriate, 
including VA examination, the RO should 
re-adjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and be afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




 Department of Veterans Affairs


